Name: Commission Regulation (EC) NoÃ 751/2005 of 17 May 2005 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 19.5.2005 EN Official Journal of the European Union L 126/22 COMMISSION REGULATION (EC) No 751/2005 of 17 May 2005 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), Having regard to Commission Regulation (EEC) No 2454/93 (2) laying down provisions for the implementation of Regulation (EEC) No 2913/92, and in particular Article 173(1) thereof, Whereas: (1) Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation. (2) The result of applying the rules and criteria laid down in the abovementioned Articles to the elements communicated to the Commission in accordance with Article 173(2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION: Article 1 The unit values provided for in Article 173(1) of Regulation (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 20 May 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 2700/2000 (OJ L 311, 12.12.2000, p. 17). (2) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 2286/2003 (OJ L 343, 31.12.2003, p. 1). ANNEX Code Description Amount of unit values per 100 kg Species, varieties, CN code EUR LTL SEK CYP LVL GBP CZK MTL DKK PLN EEK SIT HUF SKK 1.10 New potatoes 0701 90 50 30,12 17,40 903,73 224,21 471,34 7 547,92 104,01 20,97 12,93 125,49 7 214,75 1 171,47 277,34 20,49 1.30 Onions (other than seed) 0703 10 19 31,62 18,26 948,53 235,32 494,71 7 922,16 109,17 22,01 13,57 131,71 7 572,46 1 229,55 291,10 21,50 1.40 Garlic 0703 20 00 139,47 80,55 4 184,17 1 038,05 2 182,27 34 946,15 481,57 97,09 59,88 580,99 33 403,59 5 423,79 1 284,08 94,86 1.50 Leeks ex 0703 90 00 62,17 35,90 1 865,10 462,71 972,75 15 577,32 214,66 43,28 26,69 258,98 14 889,72 2 417,67 572,38 42,28 1.60 Cauliflowers 0704 10 00       1.80 White cabbages and red cabbages 0704 90 10 53,56 30,93 1 606,80 398,63 838,03 13 419,99 184,93 37,28 22,99 223,11 12 827,62 2 082,84 493,11 36,43 1.90 Sprouting broccoli or calabrese (Brassica oleracea L. convar. botrytis (L.) Alef var. italica Plenck) ex 0704 90 90                   1.100 Chinese cabbage ex 0704 90 90 104,01 60,07 3 120,30 774,12 1 627,40 26 060,75 359,13 72,40 44,65 433,26 24 910,40 4 044,74 957,59 70,74 1.110 Cabbage lettuce (head lettuce) 0705 11 00       1.130 Carrots ex 0706 10 00 33,54 19,37 1 006,20 249,63 524,79 8 403,78 115,81 23,35 14,40 139,71 8 032,83 1 304,30 308,79 22,81 1.140 Radishes ex 0706 90 90 52,35 30,23 1 570,50 389,63 819,10 13 116,82 180,75 36,44 22,47 218,07 12 537,83 2 035,79 481,97 35,61 1.160 Peas (Pisum sativum) 0708 10 00 333,80 192,77 10 013,87 2 484,34 5 222,77 83 635,88 1 152,53 232,36 143,30 1 390,46 79 944,09 12 980,65 3 073,16 227,03 1.170 Beans: 1.170.1  Beans (Vigna spp., Phaseolus spp.) ex 0708 20 00 134,33 77,58 4 029,91 999,78 2 101,81 33 657,83 463,82 93,51 57,67 559,57 32 172,13 5 223,84 1 236,74 91,36 1.170.2  Beans (Phaseolus spp., vulgaris var. Compressus Savi) ex 0708 20 00 227,58 131,43 6 827,40 1 693,81 3 560,85 57 022,44 785,79 158,42 97,70 948,01 54 505,41 8 850,13 2 095,26 154,79 1.180 Broad beans ex 0708 90 00       1.190 Globe artichokes 0709 10 00       1.200 Asparagus: 1.200.1  green ex 0709 20 00 193,51 111,75 5 805,35 1 440,25 3 027,80 48 486,27 668,16 134,70 83,07 806,09 46 346,03 7 525,28 1 781,60 131,62 1.200.2  other ex 0709 20 00 345,69 199,63 10 370,61 2 572,84 5 408,83 86 615,33 1 193,59 240,63 148,40 1 439,99 82 792,04 13 443,08 3 182,64 235,12 1.210 Aubergines (eggplants) 0709 30 00 110,13 63,60 3 303,88 819,66 1 723,15 27 594,02 380,25 76,66 47,28 458,76 26 375,99 4 282,71 1 013,93 74,90 1.220 Ribbed celery (Apium graveolens L., var. dulce (Mill.) Pers.) ex 0709 40 00 125,19 72,29 3 755,55 931,72 1 958,72 31 366,38 432,24 87,14 53,74 521,47 29 981,83 4 868,20 1 152,54 85,14 1.230 Chantarelles 0709 59 10 926,44 535,02 27 793,20 6 895,21 14 495,64 232 128,81 3 198,81 644,89 397,72 3 859,18 221 882,38 36 027,40 8 529,46 630,12 1.240 Sweet peppers 0709 60 10 134,06 77,42 4 021,94 997,80 2 097,66 33 591,28 462,90 93,32 57,55 558,46 32 108,52 5 213,51 1 234,29 91,18 1.250 Fennel 0709 90 50       1.270 Sweet potatoes, whole, fresh (intended for human consumption) 0714 20 10 102,95 59,45 3 088,56 766,24 1 610,85 25 795,63 355,47 71,66 44,20 428,86 24 656,98 4 003,59 947,85 70,02 2.10 Chestnuts (Castanea spp.) fresh ex 0802 40 00       2.30 Pineapples, fresh ex 0804 30 00 102,05 58,93 3 061,39 759,50 1 596,68 25 568,70 352,35 71,03 43,81 425,08 24 440,06 3 968,37 939,51 69,41 2.40 Avocados, fresh ex 0804 40 00 135,94 78,51 4 078,34 1 011,79 2 127,07 34 062,25 469,39 94,63 58,36 566,29 32 558,71 5 286,61 1 251,60 92,46 2.50 Guavas and mangoes, fresh ex 0804 50       2.60 Sweet oranges, fresh: 2.60.1  Sanguines and semi-sanguines 0805 10 10 58,77 33,94 1 763,10 437,41 919,55 14 725,41 202,92 40,91 25,23 244,81 14 075,42 2 285,45 541,08 39,97 2.60.2  Navels, navelines, navelates, salustianas, vernas, Valencia lates, Maltese, shamoutis, ovalis, trovita and hamlins 0805 10 30 57,99 33,49 1 739,75 431,61 907,37 14 530,40 200,23 40,37 24,90 241,57 13 889,01 2 255,18 533,91 39,44 2.60.3  Others 0805 10 50 52,20 30,15 1 566,00 388,51 816,75 13 079,23 180,24 36,34 22,41 217,44 12 501,90 2 029,95 480,59 35,50 2.70 Mandarins (including tangerines and satsumas), fresh; clementines, wilkings and similar citrus hybrids, fresh: 2.70.1  Clementines ex 0805 20 10 92,07 53,17 2 762,10 685,25 1 440,58 23 069,06 317,90 64,09 39,53 383,53 22 050,76 3 580,42 847,66 62,62 2.70.2  Monreales and satsumas ex 0805 20 30 75,09 43,36 2 252,67 558,86 1 174,89 18 814,30 259,27 52,27 32,24 312,79 17 983,82 2 920,06 691,32 51,07 2.70.3  Mandarines and wilkings ex 0805 20 50 63,51 36,68 1 905,22 472,67 993,67 15 912,36 219,28 44,21 27,26 264,55 15 209,97 2 469,67 584,69 43,19 2.70.4  Tangerines and others ex 0805 20 70 ex 0805 20 90 44,17 25,51 1 325,20 328,77 691,16 11 068,06 152,52 30,75 18,96 184,01 10 579,51 1 717,81 406,69 30,04 2.85 Limes (Citrus aurantifolia, Citrus latifolia), fresh 0805 50 90 61,28 35,39 1 838,41 456,09 958,83 15 354,39 211,59 42,66 26,31 255,27 14 676,63 2 383,07 564,19 41,68 2.90 Grapefruit, fresh: 2.90.1  white ex 0805 40 00 65,53 37,84 1 965,84 487,70 1 025,29 16 418,67 226,25 45,61 28,13 272,96 15 693,93 2 548,25 603,30 44,57 2.90.2  pink ex 0805 40 00 83,49 48,22 2 504,78 621,41 1 306,37 20 919,88 288,28 58,12 35,84 347,80 19 996,45 3 246,86 768,69 56,79 2.100 Table grapes 0806 10 10 155,35 89,71 4 660,37 1 156,19 2 430,63 38 923,39 536,38 108,14 66,69 647,11 37 205,27 6 041,08 1 430,22 105,66 2.110 Water melons 0807 11 00 92,44 53,38 2 773,20 688,00 1 446,37 23 161,77 319,18 64,35 39,68 385,07 22 139,38 3 594,81 851,07 62,87 2.120 Melons (other than water melons): 2.120.1  Amarillo, cuper, honey dew (including cantalene), onteniente, piel de sapo (including verde liso), rochet, tendral, futuro ex 0807 19 00 72,09 41,63 2 162,71 536,55 1 127,97 18 062,92 248,91 50,18 30,95 300,30 17 265,60 2 803,44 663,71 49,03 2.120.2  Other ex 0807 19 00 120,95 69,85 3 628,37 900,16 1 892,39 30 304,15 417,60 84,19 51,92 503,81 28 966,50 4 703,34 1 113,51 82,26 2.140 Pears 2.140.1  Pears  nashi (Pyrus pyrifolia), Pears  Ya (Pyrus bretscheideri) ex 0808 20 50 53,92 31,14 1 617,69 401,33 843,71 13 510,97 186,19 37,54 23,15 224,62 12 914,58 2 096,96 496,45 36,68 2.140.2  Other ex 0808 20 50 73,85 42,65 2 215,53 549,65 1 155,52 18 504,11 254,99 51,41 31,70 307,63 17 687,31 2 871,92 679,92 50,23 2.150 Apricots 0809 10 00 705,36 407,35 21 160,80 5 249,78 11 036,49 176 735,00 2 435,47 491,00 302,81 2 938,25 168 933,72 27 430,04 6 494,04 479,75 2.160 Cherries 0809 20 95 0809 20 05 610,83 352,75 18 324,90 4 546,22 9 557,41 153 049,56 2 109,07 425,20 262,23 2 544,47 146 293,79 23 753,96 5 623,73 415,46 2.170 Peaches 0809 30 90 212,56 122,75 6 376,69 1 581,99 3 325,78 53 258,11 733,91 147,96 91,25 885,42 50 907,23 8 265,89 1 956,94 144,57 2.180 Nectarines ex 0809 30 10 241,14 139,26 7 234,34 1 794,77 3 773,09 60 421,22 832,62 167,86 103,52 1 004,51 57 754,16 9 377,64 2 220,15 164,01 2.190 Plums 0809 40 05 153,54 88,67 4 606,23 1 142,76 2 402,40 38 471,26 530,15 106,88 65,92 639,59 36 773,09 5 970,91 1 413,61 104,43 2.200 Strawberries 0810 10 00 103,01 59,49 3 090,30 766,67 1 611,76 25 810,19 355,67 71,71 44,22 429,10 24 670,90 4 005,85 948,38 70,06 2.205 Raspberries 0810 20 10 304,95 176,11 9 148,50 2 269,65 4 771,43 76 408,27 1 052,93 212,28 130,92 1 270,30 73 035,52 11 858,90 2 807,58 207,41 2.210 Fruit of the species Vaccinium myrtillus 0810 40 30 1 455,44 840,52 43 663,20 10 832,40 22 772,69 364 675,05 5 025,34 1 013,13 624,82 6 062,78 348 577,88 56 599,15 13 399,80 989,92 2.220 Kiwi fruit (Actinidia chinensis Planch.) 0810 50 00 74,67 43,12 2 240,07 555,74 1 168,32 18 709,06 257,82 51,98 32,06 311,04 17 883,23 2 903,73 687,46 50,79 2.230 Pomegranates ex 0810 90 95 193,25 111,60 5 797,50 1 438,30 3 023,71 48 420,72 667,25 134,52 82,96 805,00 46 283,38 7 515,11 1 779,19 131,44 2.240 Khakis (including sharon fruit) ex 0810 90 95 264,65 152,84 7 939,52 1 969,72 4 140,88 66 310,88 913,79 184,22 113,61 1 102,43 63 383,84 10 291,74 2 436,56 180,00 2.250 Lychees ex 0810 90      